Filed 7/29/13 P. v Valerio CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----



THE PEOPLE,                                                                                  C072402

                   Plaintiff and Respondent,                                     (Super. Ct. No. 12F03257)

         v.

URIEL TORRES VALERIO,

                   Defendant and Appellant.




         Appointed counsel for defendant Uriel Torres Valerio has asked us to review the
record to determine whether there exist any arguable issues on appeal. (People v. Wende
(1979) 25 Cal.3d 436 (Wende).) We shall affirm the judgment.
                                                 BACKGROUND
         A jury found defendant guilty of assault with a deadly weapon (Pen. Code,1 § 245,
subd. (a)(1); count I), making criminal threats (§ 422; count II), and two counts of




1   Further undesignated statutory references are to the Penal Code.

                                                             1
misdemeanor vandalism (§ 594, subd. (a); counts III & IV). The jury found defendant
used a deadly weapon in the commission of count II. (§ 12022, subd. (b)(1).)
       The trial court sentenced defendant to four years in state prison on count I and two
years plus one year for the deadly weapon enhancement on count II, stayed pursuant to
section 654. The court sentenced defendant to 30 days concurrent on count III and 30
days stayed on count IV. The court also imposed the following fines and fees: $240
restitution fines in accordance with sections 1202.4 and 1202.45; victim restitution of
$1,174.25 (§ 1202.4, subd. (f)); a main jail booking fee of $340 (Gov. Code, § 29550.2);
and a main jail classification fee of $62 (Gov. Code, § 29550.2). The court credited
defendant with 354 days of presentence custody credit (177 actual & 177 conduct).
       Facts from jury trial
       Carlos Gomes owned an automobile detailing shop in Sacramento and defendant
sometimes worked for Gomes. In January 2012, Gomes sold a car to defendant for
payments; Gomes kept the pink slip. Defendant soon stopped making payments; on
May 2, 2012, Gomes caused the car to be towed. That same afternoon, defendant went to
Gomes’s auto shop and demanded the return of the car, threatening Gomes. Defendant
left and Gomes reported the incident to the police.
       About 7:00 p.m. on May 2, Edith Villanueva and Oliva Garcia drove into the
driveway of the residence they shared with Gomes. Each testified they saw defendant,
with whom they were acquainted, pouring sugar into the gas tank of a Chevy Camaro
belonging to Gomes. Robert Mijach, who lived next door to Gomes, saw a man pouring
sugar into the gas tank of the Camaro as Villanueva and Garcia drove up. Mijach was
unable to identify defendant in court as the man he had seen.
       During the morning of May 3, 2012, Gomes was at his shop, crouched down,
working on a car door. Defendant came up behind Gomes, grabbed him by the neck,
choked him, and placed a knife to his throat. Defendant told Gomes he was going to kill



                                             2
him and moved the knife to Gomes’s cheek and ribs while making threats. Gomes feared
he was going to be killed. Defendant threw Gomes to the ground and hit him.
       Sanjeev Mishra, who worked in an auto repair shop next to that of Gomes and was
acquainted with defendant, heard yelling and screaming coming from Gomes’s shop.
Mishra went to see what was happening and saw defendant holding Gomes from behind
with one arm and holding a knife to Gomes’s neck with the other. Mishra called 911 and
defendant ran. When Mishra spoke to the police he described defendant as “a light-
skinned Black guy.” However, Mishra identified defendant in court as the person he had
seen attacking Gomes.
       Deputy Sheriff Darren Benato responded to Gomes’s shop about 10:15 a.m.
Benato saw injuries to Gomes’s face, eye, forehead, and left hand. Benato did not see
any injuries to Gomes’s neck and Gomes did not mention having been choked.
       Jeremy Armstrong, called by the defense, testified that he and defendant are
friends and that Armstrong’s sister is defendant’s girlfriend. On May 3, 2012, Armstrong
went to defendant’s residence around 9:30 to 10:00 a.m., and defendant arrived about 20
minutes later. The two walked to a 7-Eleven and returned 15 minutes later. Armstrong
did not see any blood on defendant’s clothing or any injury to defendant’s hands or
anything unusual about defendant’s behavior.
       Defendant did not testify.
                                       DISCUSSION
       Counsel filed an opening brief that sets forth the facts of the case and asks this
court to review the record to determine whether there are any arguable issues on appeal.
(Wende, supra, 25 Cal.3d 436.) Defendant was advised by counsel of the right to file a
supplemental brief within 30 days of the date of filing of the opening brief. He has done
so, in the form of an index card-sized letter, containing six nearly unintelligible “points.”
       As we interpret defendant’s letter, he claims that the evidence presented to support
his convictions is insufficient for several reasons: 1) the police never found a weapon

                                              3
near him; 2) the police did not see any blood on him when he was arrested shortly after
the assault; 3) Mishra described the assailant as a Black man, whereas defendant is
Hispanic; and 4) when Gomes testified that he paid to fix the cars with sugar in their
tanks, the court found he was lying.2
         To the limited extent that these claims show conflicts in the evidence presented at
trial, such conflicts were for the jury to resolve. “[A] reviewing court resolves neither
credibility issues nor evidentiary conflicts. [Citation]. Resolution of conflicts and
inconsistencies in the testimony is the exclusive province of the trier of fact. [Citation.]
Moreover, unless the testimony is physically impossible or inherently improbable,
testimony of a single witness is sufficient to support a conviction. [Citation.]” (People v.
Young (2005) 34 Cal.4th 1149, 1181.) To the limited extent that defendant’s assertions
may be relevant to the strength and nature of the evidence presented at trial, the record
does not support the assertions. As we have described ante, ample evidence supports
defendant’s convictions.
         Having undertaken an examination of the entire record, we find no arguable error
that would result in a disposition more favorable to defendant.
                                         DISPOSITION
         The judgment is affirmed.

                                                             DUARTE                    , J.

We concur:


              MAURO                     , Acting P. J.


              HOCH                      , J.



2   The letter also contains references to the car’s pink slip, a traffic ticket, and an oath.

                                                 4